USCA4 Appeal: 21-4632      Doc: 49         Filed: 09/26/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4632


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MATTHEW WONDRA,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cr-00022-MR-WCM-3)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: David Q. Burgess, DAVID BURGESS LAW, PC, Charlotte, North Carolina,
        for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, Asheville, North
        Carolina, Elizabeth Margaret Greenough, OFFICE OF THE UNITED STATES
        ATTORNEY, Charlotte, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4632      Doc: 49          Filed: 09/26/2022     Pg: 2 of 3




        PER CURIAM:

               Matthew Wondra appeals the 360-month sentence imposed following his guilty plea

        to conspiracy to possess with intent to distribute heroin and methamphetamine, in violation

        of 21 U.S.C. § 841(a)(1), (b)(1)(A). Wondra’s sole argument on appeal is that counsel

        rendered ineffective assistance during sentencing by failing to object to the calculation of

        his Sentencing Guidelines range and to move for both a downward departure and a

        downward variance. The Government has filed a motion to dismiss Wondra’s appeal,

        invoking the appellate waiver in Wondra’s plea agreement and asserting that ineffective

        assistance does not conclusively appear on the record.             Although we deny the

        Government’s motion to dismiss, we affirm the criminal judgment.

               It is well established that a defendant may waive the right to appeal if that waiver is

        knowing and intelligent. See United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).

        Even a valid waiver does not waive all appellate claims, however. Specifically, a valid

        appeal waiver does not preclude a challenge to a sentence on the ground that it exceeds the

        statutory maximum or is based on a constitutionally impermissible factor such as race,

        arises from the denial of a motion to withdraw a guilty plea based on ineffective assistance

        of counsel, or relates to claims concerning a violation of the Sixth Amendment right to

        counsel in proceedings following the guilty plea. See United States v. Johnson, 410 F.3d

        137, 151 (4th Cir. 2005); United States v. Craig, 985 F.2d 175, 178 (4th Cir. 1993).

        Notably, the appellate waiver in Wondra’s plea agreement expressly excepted ineffective

        assistance of counsel claims from its coverage. As ineffective assistance of counsel is the

        sole claim raised on appeal, we deny the Government’s motion to dismiss.

                                                      2
USCA4 Appeal: 21-4632         Doc: 49       Filed: 09/26/2022      Pg: 3 of 3




               Turning to the merits, we have reviewed the record in conjunction with Wondra’s

        arguments on appeal and affirm the criminal judgment. To demonstrate ineffective

        assistance of trial counsel, Wondra “must show that counsel’s performance was

        [constitutionally] deficient” and “that the deficient performance prejudiced the defense.”

        Strickland v. Washington, 466 U.S. 668, 687 (1984). However, unless an attorney’s

        ineffectiveness conclusively appears on the face of the record, ineffective assistance claims

        are not generally addressed on direct appeal. United States v. Faulls, 821 F.3d 502, 507-

        08 (4th Cir. 2016). Instead, such claims should be raised in a motion brought pursuant to

        28 U.S.C. § 2255 in order to permit sufficient development of the record. United States v.

        Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). We find that ineffectiveness of counsel

        does not conclusively appear on the face of the record before us. Therefore, Wondra should

        raise this claim, if at all, in a § 2255 motion. Faulls, 821 F.3d at 508.

               Accordingly, we deny the Government’s motion to dismiss and affirm the district

        court’s judgment. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                      3